UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6518



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT SHERWOOD SCOTT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-97-672)


Submitted:   September 20, 2000           Decided:   October 11, 2000


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward E. Saleby, Jr., SALEBY & COX, P.A., Hartsville, South
Carolina, for Appellant. J. Rene Josey, United States Attorney,
Alfred W. Bethea, Jr., Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert S. Scott appeals the district court’s order denying his

“Motion to Enforce Plea Agreement and for Rule 35(b) Reduction of

Sentence.” Our review of the record and the district court’s opin-

ion discloses no reversible error.      Accordingly, we affirm on the

reasoning of the district court.       See United States v. Scott, No.

CR-97-672 (D.S.C. Mar. 30, 2000).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                   2